Opinion filed October 16, 2014




                                     In The


        Eleventh Court of Appeals
                                 _____________

      Nos. 11-14-00258-CR, 11-14-00259-CR, & 11-14-00260-CR
                          _____________

                 MARCUS DWIGHT BOOTH, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 385th District Court
                           Midland County, Texas
            Trial Court Cause Nos. CR42435, CR42436, & CR42437


                      MEMORANDUM OPINION
      Marcus Dwight Booth, Appellant, filed an untimely pro se notice of appeal
from a conviction for possession of cocaine and two convictions for assault on a
public servant. We dismiss the appeals.
      The documents on file in these cases indicate that Appellant’s sentences
were imposed on July 14, 2014, and that his pro se notice of appeal was filed in the
district clerk’s office on September 22, 2014. When the appeals were filed in this
court, we notified Appellant by letter that the notice of appeal appeared to be
untimely and that the appeals may be dismissed for want of jurisdiction. We also
noted that the trial court’s certifications of Appellant’s right of appeal indicated
that Appellant has no right of appeal because these were plea-bargain cases and
because Appellant waived his right of appeal. See TEX. R. APP. P. 25.2(a)(2), (d).
We requested that Appellant respond to our letter and show grounds to continue.
Appellant has responded but has not shown grounds to continue these appeals.
      Pursuant to TEX. R. APP. P. 26.2, a notice of appeal is due to be filed either
(1) within thirty days after the date that sentence is imposed in open court or (2) if
the defendant timely files a motion for new trial, within ninety days after the date
that sentence is imposed in open court. A notice of appeal must be in writing and
filed with the clerk of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents
on file in this court reflect that Appellant’s notice of appeal was filed with the clerk
of the trial court seventy days after his sentences were imposed and that no motion
for new trial was filed. The notice of appeal was, therefore, untimely. Absent a
timely filed notice of appeal or the granting of a timely motion for extension of
time, we do not have jurisdiction to entertain these appeals. Slaton v. State, 981
S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519 (Tex. Crim.
App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993). Because
we have no jurisdiction, we must dismiss the appeals.
      These appeals are dismissed for want of jurisdiction.


                                                            PER CURIAM
October 16, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                           2